Title: To James Madison from Richard M. Johnson, 4 April 1824
From: Johnson, Richard M.
To: Madison, James


        
          Dear Sir,
          City of Washington 4th April 1824
        
        I was very happy to receive your favour of the 2d Inst; in which you acknowledge the receit of my remarks upon imprisonment for debt, which I sent you; I am truely gratifyed to find, that a person so distinguished, & for whom I have Such an exalted opinion is in favour of the principle, for which I have contended. I was not surprised however, at this favourable opinion, when I recollected, the many years you have devoted to the fixing our freedom upon a firm basis. It is my sincere wish to pass through Virginia, at some convenient moment, that I may have it in my power, to

spend an evening with you. For I never shall forget the friendship & the Kindness, with which I have been treated by you. Please present my best respects to Mrs Madison, & wishing you every happiness that your retirement can afford I am sincerely your devoted frd.
        
          Rh. M: Johnson
        
      